 349314 NLRB No. 63MASTER PLASTERING CO.1The General Counsel contends that fn. 7 of the judge's decisionshould be struck. In that footnote, the judge found no merit to, and
dismissed, the complaint allegation that the Respondent unlawfully
failed to make fringe benefit contributions at the time it unlawfully
unilaterally reduced employee wages in January 1991. Apparently,
the General Counsel believes that this finding conflicts with the
judge's earlier finding that the Respondent unlawfully failed to make
proper fringe benefit contributions to the Union's funds as of May1, 1990, and continuing thereafter. We find no conflict between
these findings.The complaint alleges that beginning in May 1990, and continuingthereafter, the Respondent ``failed to make fringe benefit contribu-
tions for all hours worked by bargaining unit employees.'' The
unrefuted evidence discloses, and the judge found, that during the
second half of 1990 the Respondent's fringe benefit trust account
with the Union exhibited an underreporting in the number of hours
worked by employees and a deficiency in contributions of over
$8000. The judge appropriately orders a make-whole remedy requir-
ing that the Respondent resume paying the contractually specified
payments for this ongoing violation.A separate complaint allegation states that beginning in January1991, the Respondent ``failed to make fringe benefit contributions
for bargaining unit employees.'' There is no record evidence that as
of that later date the Respondent failed to make any fringe benefitcontributions whatsoever. Thus, the judge dismissed that separate al-
legation. The dismissal of that independent allegation in no way af-
fects the finding of the ongoing fringe benefit fund contribution defi-
ciency and does not curtail the make-whole aspects of the Order
concerning the Respondent's underpayment of fund contributions.We note a misstatement in the last sentence of the fourthpapagraph of the ``Concluding Findings'' section of the judge's de-
cision. The reference should be to par. 8(c) of the complaint rather
than to par. 8(b).2In providing for a make-whole remedy for the Respondent's un-lawfully decreasing the contractually required wage rates for unit
employees beginning in January l991, the judge relies on the back-
pay formula set forth in F.W. Woolworth
, 90 NLRB 289 (1950),to compute the employees' loss of earnings. Because the violation
involves a modification of contract and not the termination of em-
ployees, Ogle Protection Service, 183 NLRB 682, 683 (1970), enfd.444 F.2d 502 (6th Cir. 1971), and not Woolworth, sets forth the ap-propriate formula to compute the backpay owed the employees here.1The appropriate bargaining unit is described as follows:All employees of Respondent engaged in plastering and associ-
ated work as more fully described in the collective-bargaining
agreement between the Association and various Plasterers' Local
Unions, herein MLA, effective July 21, 1987 to July 31, 1990
[as modified by the Memo Agreement, effective August 1, 1990,
to and including August 2, 1994], excluding all other employees,
guards and supervisors as defined in the Act.Master Plastering Company and Plasterers Local 2,Operative Plasterers and Cement Masons
International Association, AFL±CIO and Con-
tracting Plasterers Association of Southern
California, Inc. Case 31±CA±18698July 13, 1994DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDDEVANEYOn March 2, 1994, Administrative Law Judge Gor-don J. Myatt issued the attached decision. The General
Counsel filed limited exceptions and a supporting
brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The National Labor Relations Board has consideredthe decision and record in light of the exceptions and
brief and has decided to affirm the judge's rulings,
findings,1and conclusions and to adopt the rec-ommended Order.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Master Plastering Com-
pany, Los Angeles, California, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in
the Order.Margaret Hume, Esq., for the General Counsel.Stanley Sklute, Esq., of Los Angeles, California, for the Re-spondent.Roger Frommer, Esq., of Los Angeles, California, for theCharging Party.DECISIONSTATEMENTOFTHE
CASEGORDONJ. MYATT, Administrative Law Judge. On acharge filed by Plasterers Local 2, Operative Plasterers and
Cement Masons International Association, AFL±CIO (the
Union) against Master Plastering Company (the Respondent),
the Regional Director for Region 31 issued a complaint and
notice of hearing on April 18, 1991. The substantive allega-
tions of the complaint allege the Respondent is a member of
an Employer Association and, by virtue of this membership,
is party to a collective-bargaining agreement with the Union,
effective from August 1, 1990, to and including August 2,
1994. Further, that the Respondent has violated Section
8(a)(5) and (1) of the National Labor Relations Act (the
Act), by engaging in the following conduct: (1) Since on or
about May 1, 1990, failing and refusing to pay contractually
required wages and failing to make fringe benefit contribu-
tions for all hours worked by bargaining unit employees;1(2)since on or about January 7, 1991, unilaterally reducing con-
tractually required wage rates and failing to make fringe ben-
efit contributions for bargaining unit employees; and (3)
since late September 1990, bypassing the Union and dealing
directly with unit employees by telling the employees they
would be required to take a reduction in pay, would receive
their wages in cash, and fringe benefit contributions would
not be made on their behalf.A hearing was held in this matter on January 5, 1993, inLos Angeles, California. All parties were represented by
counsel and afforded full opportunity to examine and cross-
examine witnesses and to present material and relevant evi-
dence on the issues. All counsel gave oral arguments at the
conclusion of the hearing, and the arguments have been fully
considered in arriving at this decision.On the entire record in this matter, I make the following 350DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Consistent with the custom in the building and construction in-dustry, the collective-bargaining agreement here provided for the use
of union members as foremen by signatory employers under speci-
fied conditions. See G.C. Exh. 3, art. VIII.3It was one of Jones' duties as the foreman to hand out the week-ly wages to the employees who worked on his crew.4Mays did not testify in these proceedings.5See G.C. Exhs. 6±10.FINDINGSOF
FACTI. JURISDICTIONThe Respondent, Master Plastering Company, is a Cali-fornia company in the building and construction industry,
specifically engaged in the plastering business. Respondent
is, and has been at all times material, a member of the Con-
tracting Plasterers Association of Southern California, Inc.
(the Association) an organization composed of employers en-
gaged in the building and construction industry. One of the
purposes of the Association is to represent its employer-
members in negotiating and administering collective-bar-
gaining agreements with various labor organizations, includ-
ing the Union. During the last calendar or fiscal year the em-
ployer-members of the Association, including but not limited
to the Respondent, have annually purchased and received
goods or services in excess of $50,000, in the course and
conduct of their business operations, from sellers or suppliers
located within the State of California who in turn obtained
such goods and materials directly from sources outside the
State of California. Accordingly, I find Respondent Master
Plastering Company is and has been at all times material an
employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
The Union, Plasterers Local 2, Operative Plasterers andCement Masons International Association, AFL±CIO, is a
labor organization within the meaning of Section 2(5) of Act.III. THEALLEGEDUNFAIRLABORPRACTICES
Steven B. Jones, a member of the Union, worked for theRespondent from August 1989 until the end of the first week
in January 1991. Although a union member, Jones was a
foreman for the Respondent and supervised a crew of ap-
proximately seven or eight unit employees. The
uncontroverted testimony in the record establishes that in his
capacity as foreman, Jones was a supervisor and agent of the
Respondent within the meaning of Section 2(11) and (13) of
the Act.2The unrefuted testimony indicates that sometime in May1990, the Respondent altered the manner by which it paid
the employees their wages. Jones stated that prior to May,
the employees received their weekly wages solely in the
form of a check showing all the deductions from the gross
amount earned.3He testified that starting in May 1990, eachemployee, including himself, received their weekly wages
partly in the form of cash and partly by check. Nor was this
method of payment consistent. On occasion, the employees
would be paid totally in cash. According to Jones, when the
payments were partly by check and cash, the check portion
only reflected the hours worked commensurate with the faceamount of the check. The cash portion, which always was in
a sealed envelope, carried no notation of the hours it rep-
resented nor was there any indication of the deductions.When the wages were entirely in cash, there was no notationwhatsoever except for the amount each envelope contained.
Jones further stated that during his employment with the Re-
spondent, his crew normally worked 40-hour weeks, except
for occasional downtime due to inclement weather or equip-
ment breakdown.Jones' testimony concerning the change in the payment ofwages was corroborated by Fernando Lara, a member of
Jones' crew. Lara's unrefuted testimony tracked that of
Jones. It is evident from the testimony that neither of these
employees were concerned about the method of payment
since each felt he was receiving the net pay he was entitled
to for the hours worked. Nor is there any indication in the
record that any of the other employees complained or
brought the method of payment to the Union's attention. In-
deed, Jones testified he felt his compensation in these cir-
cumstances was ``fair.''At some point in the latter part of December 1990, theprecise date is not clear in the record, William Mays, the Re-
spondent's superintendent, spoke to Jones about decreasing
the employees' wages.4According to Jones, Mays told himthe wages had to be lower than the contract wages in order
for the Respondent to remain competitive. Mays stated that
Jones' hourly wage would be reduced from $21 to $16 and
the unit employees would be reduced to $15 an hour. At the
time, Jones was receiving more than $21 but less than $22
an hour. Jones further testified that Mays instructed him to
speak to the unit employees about the wage decrease and to
find out which of the employees would be willing to accept
it.Pursuant to Mays' direction, Jones informed the employeesof the Respondent's decision to reduce the contract wages so
that it could remain competitive. Jones stated he did so in
order to determine ``who was going to stay and who was
going to go.'' Because he failed to receive a definitive re-
sponse from the employees, Jones never reported back to
Mays.When Jones received his decreased paycheck at the end ofthe first week in January 1991, he decided he could not ac-
cept the lower wages. Jones then went to the Union to re-
quest that he be dispatched to another job. When questioned
about his reasons for the request, Jones informed the Union
about the Respondent's decision to pay the unit employees
less than the contract wage rates. He also informed the union
officials at that time about the change in the method of pay-
ment of wages which the Respondent instituted in May 1990.
As a result of this information, the Union initiated an inves-
tigation concerning the Respondent's failure to pay the con-
tract wages. In addition, the Union Trust Funds conducted an
audit of the Respondent's reports of the hours worked by the
unit employees and the payments, based on those hours, to
the various contract funds.Melvin Unphenour, the fringe benefit compliance officerfor the Funds, testified he performed an audit of the Re-
spondent's reports and payments. According to Unphenour,
he not only examined the reports submitted by the Respond-
ent and payment records covering May through December
1990,5but also visited a number of the jobsites listed in thereports to determine the man-hours necessary to perform the 351MASTER PLASTERING CO.6Unphenour, a lather by trade, was an experienced estimator in theconstruction industry. Although the Respondent's jobs he inspected
were completed at the time, Unphenour stated that by determining
the square footage of plastering work and applying the standards de-
vised by the industry he was able to determine the number of plas-
tering hours required to perform the work within a margin of 8 per-
cent.7The complaint allegation concerning this conduct (par. 8(b)) alsoasserts the Respondent failed to make fringe benefit contributions for
the unit employees at the time it reduced the wages. I find no evi-
dence in the record to support this portion of the allegation. In the
absence of specific evidence, it does not follow that the unlawful re-
duction in wage rates was neccessarily accompanied by a failure to
make fringe benefit contributions.plastering work.6Based on this information, Unphenour stat-ed he determined that the Respondent understated the em-
ployee hours worked over this period and , as a result, under-
paid the Benefit Funds by approximately $8000.Concluding FindingsThe Respondent did not offer any evidence nor presentany witnesses in this proceeding. The Respondent contends,
however, that the General Counsel has failed to establish by
a preponderance of the evidence that its conduct violated the
Act. I find the Respondent's arguments to be without merit.First, it is clear from the unrefuted testimony of Jones,which I credit, that commencing January 1, 1991, the Re-
spondent unilaterally decreased the hourly wage rates of the
unit employees to an amount less than the wage rates re-
quired by the collective-bargaining agreement in effect be-
tween the Respondent and the Union. It is without question
settled law that an employer's midterm modification of an
existing collective-bargaining agreement without the consent
of the unit employees' bargaining representative constitutes
a violation of Section 8(a)(5) of the Act. Speedtrack, Inc.,293 NLRB 1054 (1989). Accordingly, I find the Respondent
has violated Section 8(a)(5) and (1) of the Act by engaging
in this conduct.7The second question to be addressed here is whether theRespondent, in the course of unlawfully reducing the wages,
bypassed the Union and engaged in direct dealing with the
unit employees. Although the answer is not a difficult one
based on the record in this case, it is unnecessarily com-
plicated by the manner in which this violation is alleged in
the complaint.Paragraph 8(c) of the complaint alleges, in essence, thatsince late September 1990 the Respondent, acting through
Mays and Jones, bypassed the Union and engaged in direct
dealing by telling the unit employees they would receive all
their wages in cash, they would be paid reduced wages, and
that benefit contributions would no longer be paid. Other
than the conduct in late December 1990 concerning the re-
duced wages, there is nothing in this record which remotely
suggests the employees were told all their wages would be
paid in cash or that their benefit contributions would no
longer be paid. In view of this, these portions of paragraph
8(b) are dismissed.Regarding the Jones' statements to the employees in lateDecember 1990, I find the record warrants a finding of direct
dealing with the employees and a bypassing of the Union in
violation of the Act. It is unrefuted that Jones, an admitted
supervisor and agent of the Respondent, was instructed byhis superior, Mays, to inform the employees that their wageswould be reduced from the contract rate starting in January
1991. In carrying out these instructions by speaking to the
employees, it is clear that Jones was acting in accord with
the Respondent's intent to completely ignore the Union and
deal directly with the employees. Indeed, as Jones stated, he
``wanted to know who was going to stay and who was going
to go.'' At no time was any effort made to first notify the
Union and seek to negotiate for consent to the wage reduc-
tion. Rather, the Respondent, through Jones, went directly to
the employees and informed them of a fait accompli.The Board case law has consistently held that where anemployer attempts to circumvent or, as the facts demonstrate
here, completely ignore the bargaining representative and
deal directly with the employees on matters encompassed in
the bargaining relationship, it undercuts the ability of a union
to function as the bargaining representative and interferes
with the employees' right to representation by a union. This
is true whether it concerns a decision which is contemplated
or whether it concerns a decision, as here, that has already
been made by the employer. Medo Photo Supply Corp. v.NLRB, 321 U.S. 678 (1944); Ad-Art, Inc., 290 NLRB 590(1988); and General Electric Co., 150 NLRB 192, 195(1964).In these circumstances, I find that by failing to notify andbargain with the Union, as the exclusive representative, con-
cerning the wage reduction and by directly informing the em-
ployees that their wages would be reduced commencing Jan-
uary 1991, the Respondent has violated Section 8(a)(1) and
(5) of the Act.The final question to be resolved here is whether, com-mencing May 1, 1990, the Repondent failed to pay the con-
tractually required wages and make the required payments to
the Benefit Funds for all the hours worked by the unit em-
ployees. This allegation is set forth in paragraph 8(a) of the
complaint.Initially, it should be noted that neither the testimony ofJones nor that of Lara demonstrates that the employees re-
ceived less than the contract wages when the method of pay-
ment of the wages was changed in May. To the contrary,
Jones testified that the amount he received, regardless of
whether in cash or a combination of cash and check, was
``fair.'' Indeed, it was not until his wages were reduced that
he complained to the Union. Similarly, Lara testified the
wages he received when the method of payment changed in
May was the net amount he was entitled to receive for the
hours he worked. The clear implication of this testimony is
that the unit employees were still being paid at the contract
rate even though they were now receiving their wages in
cash or a combination of cash and check. The only complaint
expressed by the witnesses was that the cash portion of the
wages did not reflect any deductions from the gross wages
earned. Other than the testimony of these witnesses, the Gen-
eral Counsel presented no probative evidence to establish
that the unit employees were paid less than the contract wage
rates until the wage reduction was implemented in January
1991.It follows, from the above, that the record evidence doesnot support this portion of the allegation contained in para-
graph 8(a) of the complaint. Accordingly, it is dismissed.Turning to the issue of the failure to pay the fringe benefitcontributions for all the hours the unit employees worked 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Because the state of the record is such that a precise determina-tion of the amount of understated hours and underpayment to the
Funds cannot be ascertained here, this determination is left to the
compliance portion of this proceeding.9If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.commencing in May 1990, I find the record fully dem-onstrates the Respondent understated the hours worked andthus failed to pay the correct amounts to the Benefit Funds
on behalf of the employees. First, I find the testimony of
Unphenour, the compliance officer for the Funds, to be credi-
ble and worthy of belief. I found this witness to be forthright
and candid. Thus, based on his experience in the construction
industry and as an estimator applying industry standards, and
buttressed by the Respondent's own reports to the Funds and
the reports of the bank as reflected in the Funds' records,
Unphenour concluded the Respondent understated the hours
and underpaid the Funds by $8000. I find this evidence was
sufficient to establish a prima facie case of a violation of the
Act. This is especially true because the Respondent failed to
present any evidence whatsoever to rebut this prima facie
case. Indeed, pursuant to a subpoena request by the General
Counsel at the hearing, the Respondent asserted it did not
have the original timecards of the employeesÐwhich nor-
mally would be in its possession or available to it. Presum-
ably the production of the timecards would have accurately
established the number of hours the unit employees worked
on the various jobsites during the period in question.In the absence of any evidence to rebut the General Coun-sel's prima facie case, I find the record here warrants the
conclusion that the Respondent failed to report and make
payment for all the hours worked by the unit employees to
the trust funds as required by the collective-bargaining agree-
ment. ``It is well established Board law that an employer's
refusal to make required payments to an insurance or trust
fund established by a collective-bargaining agreement ...

constitutes a unilateral change in terms and conditions of em-
ployment in violation of Section 8(a)(5) and (1) of the Act.''
Merryweather Optical Co., 240 NLRB 1214, 1215 (1979).Accordingly, I find that by this conduct the Respondent has
violated Section 8(a)(5) and (1) of the Act.8CONCLUSIONSOF
LAW1. The Respondent, Master Plastering Company, is an em-ployer within the meaning of Section 2(2), (6), and (7) of the
Act.2. The Union, Plasterers Local 2, Operative Plasterers andCement Masons International Association, AFL±CIO, is a
labor organization within the meaning of Section 2(5) of Act.3. By unilaterally implementing a decision to pay unit em-ployees less than contract wage rates, beginning January 1,
1991, during midterm of an existing collective-bargaining
agreement between it and the Union, the Respondent has vio-
lated Section 8(a)(5) and (1) of the Act.4. By informing the unit employees they were going to bepaid less than contract wage rates beginning January 1991
without first notifying and obtaining consent of the Union,
as the exclusive representative, the Respondent engaged in
direct dealing with its employees and bypassed the exclusive
collective-bargaining representative in violation of Section
8(a)(5) and (1).5. By failing to make required fringe benefit contributionsfor all hours worked by bargaining unit employees com-mencing on May 1, 1990, and continuing thereafter, the Re-spondent has violated Section 8(a)(5) and (1) of the Act.6. The above-unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices, it shall be ordered to cease and desist
from such conduct and to take such affirmative action nec-
essary to effectuate the policies of the Act.Based on the finding that the Respondent unlawfullymodified the collective-bargaining agreement by unilaterally
decreasing the contractually required wage rates for unit em-
ployees beginning in January 1991, it shall be ordered to re-
store the wage rates required by the collective-bargaining
agreement and make the employees whole for any loss of
earnings they have incurred because of this unilateral change.The loss of earnings shall be computed in the manner set
forth in F.W. Woolworth Co
., 90 NLRB 289 (1950), withinterest computed in the manner prescribed in New Horizonsfor the Retarded, 283 NLRB 1173 (1987).Having also found the Respondent unlawfully bypassedthe Union, as the exclusive representative of the unit employ-
ees, and engaged in direct dealing with the employees con-
cerning the reduction of their contract wages, it shall be or-
dered to first notify the Union and bargain, on request, con-
cerning any modification in the existing collective-bargaining
agreement covering the unit employees and, if an under-
standing is reached, to embody such understanding in a
signed agreement.Because it has been found that the Respondent failed tomake the fringe benefit contributions required by collective-
bargaining agreement for all the hours worked by the unit
employees, beginning on May 1, 1990, and continuing there-
after, it shall be ordered to commence the required payments
to the various funds and to transmit to the Funds the con-
tributions it failed to make since its unlawful conduct on
May 1, 1990. Interest on these payments to the Funds shall
be determined in the manner prescribed in Merryweather Op-tical Co., supra.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended9ORDERThe Respondent, Master Plastering Company, Los Ange-les, California, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Unilaterally implementing a decision to pay its em-ployees less than the contract wage rates during the term of
an existing collective-bargaining agreement in effect between
it and Plasterers Local 2, Operative Plasterers and Cement
Masons International Association, AFL±CIO.(b) Dealing directly with unit employees and bypassing theabove-named Union, by informing the employees that they
were going to be paid less than the wages required by the 353MASTER PLASTERING CO.10If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''contract without first notifying and bargaining with theUnion as their exclusive representative.(c) Failing and refusing to make required payments on be-half of its unit employees to the Union Trust and Fringe
Benefit Funds for all the hours worked, as required by the
existing collective-bargaining agreement.(d) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Resume payments to the contractually designatedfringe benefits funds on behalf of the unit employees and
make the contributions it failed to pay to the Funds as a re-
sult of the unlawful understatement of the hours worked by
the employees.(b) Make the unit employees whole for all loss of earningsthey may have suffered by reason of the unilateral change in
the amount of their contractually required wages, with inter-
est as set forth in the remedy section of this decision.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its facility in Los Angeles, California, copiesof the attached notice marked ``Appendix.''10Copies of thenotice, on forms provided by the Regional Director for Re-
gion 31, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
make unilateral changes in the wage ratesor other terms of our existing collective-bargaining agree-
ment with Plasterers Local 2, Operative Plasterers and Ce-
ment Masons International Association, AFL±CIO covering
our employees.WEWILLNOT
deal directly with our employees and bypassthe above Union, which is the exclusive collective-bargaining
representative of our employees.WEWILLNOT
unilaterally pay our employees wages lessthan the wages required by our collective-bargaining agree-
ment with the Union.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
make our employees whole for any loss of earn-ings, with interest, they may have suffered by reason of our
unilateral reduction of their wages beginning the first week
in January 1991.WEWILL
make our employees whole, with interest, forany losses or expenses they may have suffered as a result of
our understatement of the hours they worked, commencing
May 1, 1990, and our underpayment on to the Fringe Benefit
Funds.WEWILL
make the required payments on behalf of ourunit employees to the union fringe benefit funds and WEWILLpay into those funds the contributions we failed tomake as a result of our unlawful understatement of the hours
our unit employees worked.MASTERPLASTERINGCOMPANY